131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jonathan T. GARRETT, Appellant,v.P.W. KEOHANE, Warden, MCFP, Appellee.
No. 97-1942.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 7, 1997.Filed Nov. 18, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Federal prisoner Jonathan T. Garrett appeals from the district court's1 dismissal without prejudice of his action against Warden P.W. Keohane.  Upon review of the record and the parties' submissions on appeal, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Russell G. Clark, United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable James C. England, United States Magistrate Judge for the Western District of Missouri